Title: From Thomas Jefferson to Albert Gallatin, 30 April 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Apr. 30. 05.
                  
                  Commissions to be made out
                  Christopher Ellery of Rhodeisland to be Commissioner of loans for the state of Rhodeisland.
                  Augustus Sacket of New York, to be Collector & Inspector of revenue for the port of Sacket harbour.
                  Gideon D. Cobbs of Indiana to be Collector at Massac.
                  
                     
                        
                           Benjamin Sebastan of Kentucky
                           }
                           Comrs. for land titles in the Eastern district of Orleans
                        
                        
                           John Coburn of Kentucky
                        
                     
                  
                  
                  ____
                  
                     
                        
                           John B. C. Lucas of Pensylvania
                           }
                           Comrs. for land titles in Louisiana
                        
                        
                           Clement B. Penrose of Pensylva.
                        
                     
                  
                  James Lowry Donaldson of Maryland. Recorder for Louisiana.
                  
                  ____
                   
                     
                        
                           James Tremble of Tennissee
                           }
                           Comrs. for land titles in the Western distr. of Orleans
                           
                        
                        
                           Francis Vacher of New Jersey
                        
                     
                  
                  
                  
                     Th: Jefferson
                     
                  
               